Citation Nr: 0636317	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  97-28 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include a sleepwalking disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to September 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  

In January 1999, the veteran testified at a hearing held 
before a Decision Review Officer at the RO.  A transcript of 
that hearing is associated with the claims files. 

In August 2003, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate consideration.   


FINDINGS OF FACT

1.  A disorder manifested by sleepwalking clearly and 
unmistakably existed prior to the veteran's entrance onto 
active duty.

2.  A disorder manifested by sleepwalking clearly and 
unmistakably underwent no chronic increase in severity during 
or as a result of his active duty service.  

3.  No other psychiatric disability was present in service 
nor is any such disability etiologically related to service.






CONCLUSION OF LAW

A psychiatric disability, to include a sleepwalking disorder, 
was not incurred in or aggravated by active service, and the 
incurrence or aggravation of a psychosis during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA.  
Pursuant to the Board's directive in the August 2003 Remand, 
the Appeals Management Center (AMC) provided the veteran with 
the notice required under the VCAA by a letter mailed in May 
2004, to include notice that he should submit any pertinent 
evidence in his possession.  The veteran was also provided 
with the requisite notice of the type of evidence necessary 
to establish a disability rating and effective date for 
service connection for the claimed disability in an August 
2006 letter.  Therefore, the Board is satisfied that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service medical records 
and VA and private treatment records identified by him except 
for records from Myrtle Werth Hospital and Katherine Shaw 
Bethea Hospital.  Those two medical facilities reported that 
they had no records on the veteran in April 2003.  In 
accordance with the Board's directive in the Remand, the 
veteran was afforded a mental examination in October 2004 and 
an opinion was obtained in October 2005 on the etiology of 
any mental disorder found on examination.  The veteran 
underwent a sleep study in October 2003 but canceled another 
sleep study he was scheduled to undergo in October 2004.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation. 

Following the completion of all indicated development of the 
record, the AMC readjudicated the veteran's claim in October 
2005.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  


Evidentiary Background

In statements dated in September 1996, September 2002, and 
December 2002 as well as testimony presented at the January 
1999 RO hearing, the veteran maintained that his sleepwalking 
first manifested during basic training and that he continued 
to sleepwalk.  He indicated that his sleepwalking caused his 
depression and alcohol dependence.  He claimed that he had 
been on medications for his depression for over 10 or 15 
years.  He reported that his sleepwalking tended to occur 
when he was stressed or depressed.  

In an April 2004 statement, the veteran's mother reported 
that the veteran did not have a problem with sleepwalking 
prior to his entry into service.  She maintained that this 
disorder had its onset during service.  She also indicated 
that the veteran did not have depression or psychiatric 
problems in his "younger years." 

The service medical records show no psychiatric disorder was 
identified at the veteran's enlistment examination conducted 
in March 1970.  On the Report of Medical History that 
accompanied the examination report, the veteran denied that 
he currently had or ever had depression or excessive worry or 
nervous trouble of any sort and he denied a history of 
sleepwalking.  A September 1970 Naval Aptitude Board Report 
notes that the veteran was referred for a psychiatric 
evaluation because he had been observed sleepwalking several 
times in the last few days.  The veteran reported that he had 
a lifelong history of regularly walking in his sleep.  The 
examiner noted that the veteran had walked in his sleep while 
in training and during a period of observation at the Recruit 
Evaluation Unit.  The examiner maintained that no organic 
basis for this complaint had been established on physical 
examination.  The examiner related that the veteran's history 
indicated that the sleepwalking occurred as a habitual 
response to minor emotional stress.  The examiner maintained 
that the habit of sleepwalking was considered to be 
symptomatic of his immaturity which was revealed in other 
ways by his lack of insight.  The examiner noted that the 
veteran lacked the necessary maturity to function effectively 
in the Navy and he recommended that the veteran be discharged 
as temperamentally unsuitable for further training.  

The examiner further commented that the veteran was 
specifically studied and considered for special training in 
view of the fact that when enlisted he had qualified in 
Mental Group IV.  The examiner asserted that it was the 
opinion of the referring staff that the veteran's 
characterologic problems prevented him from being a suitable 
prospect even under an intensive and enriched training 
program.  The examiner therefore concluded that the veteran's 
established pattern of reacting to emotional stress by 
walking in his sleep would prevent him from being a suitable 
member of the service.  An Aptitude Board Report Cover Sheet 
shows that the board's conclusions and recommendations 
included the finding that the veteran's condition existed 
prior to service and was not aggravated by service.  The 
September 1970 discharge examination report notes that the 
veteran was a sleepwalker.  

Records from North Colorado Medical Hospital dated from 
August 1984 to May 1985 note that the veteran was diagnosed 
with adjustment disorder with depression and antisocial 
personality.  

Records from Dr. W.B. dated in October 1991 note that the 
veteran was diagnosed with adjustment disorder with depressed 
mood and polysubstance abuse.  

Records from St. Joseph's Hospital dated in April 2002 note 
that the veteran was diagnosed with alcohol dependency and 
chronic depression.  

Records from Sacred Heart Hospital dated from April 2002 to 
July 2002 note that the veteran was diagnosed with ongoing 
depression.

Records from Cumberland Memorial Hospital dated from April 
2002 to December 2002 note that the veteran was diagnosed 
with adjustment disorder with mixed disturbance of emotions 
and conduct, major depressive disorder, alcohol dependence, 
and depressive disorder not otherwise specified.  

Records from Luther Hospital dated from June 1992 to April 
2003 note that the veteran was diagnosed with alcohol 
dependence, mood disorder, not otherwise specified, and 
depression.  

VA treatment records dated from June 1993 to September 2005 
note that the veteran was diagnosed with polysubstance 
dependence, dysthymic disorder, alcohol dependence, 
personality disorder, major depressive disorder, somnambulism 
[sleep walking], depression, mood disturbance, and depressive 
disorder not otherwise specified.

At an October 2003 VA evaluation for sleepwalking, the 
veteran described a long history of sleep walking since his 
teenage years [17].  Dr. T.H. reported that his diagnostic 
impression included sleepwalking that might well have been 
facilitated by the veteran's alcohol dependence and poor 
sleep hygiene.  Dr. T.H. noted that the veteran likely did 
have a longstanding history of sleepwalking but without 
injurious behavior.  Dr. T.H. related that in the absence of 
a history suggesting sleep disordered breathing or periodic 
limb movements, it was not likely that a polysomnograhic 
study would reveal much that would be helpful.  

The October 2004 VA examination report notes that the 
examiner (Dr. J.W.) reviewed the claims file.  The examiner 
discussed pertinent findings from the medical records.  The 
examiner noted that there seemed to be some connection 
between the veteran's drinking episodes and his depression, 
since he had often been brought to the hospital with suicidal 
gestures and intoxication at the same time.  The examiner 
provided the following diagnoses on Axis I:  history of 
alcohol dependence, reportedly in remission since June; 
history of chronic depression, not otherwise specified; and 
history of sleepwalking.  The examiner maintained that the 
veteran's sleepwalking was not secondary to any particular 
drug or other external cause.  

In an October 2005 addendum, the examiner reported that by 
the veteran's own testimony and the testimony in the service 
medical records, the veteran had a psychiatric disorder 
manifested by sleepwalking prior to entering military 
service.  The examiner noted that there was no evidence that 
the veteran's sleepwalking disorder was aggravated beyond its 
natural course by his period in the service.  The examiner 
reasoned that the veteran was in the service a very short 
period of time and his behavior did not change appreciably.  
As to whether it was as likely as not that the veteran's 
currently diagnosed acquired psychiatric condition incurred 
in or related military service, the examiner answered in the 
negative.  The examiner maintained that Dr. T.H.'s October 
2003 sleep consult was reviewed and did not in any way 
conflict with the examiner's previous remarks.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

A personality disorder is not a disease or injury for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war is presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A.    § 1111 (West 2002); 38 C.F.R. § 
3.304 (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis manifests to a degree of at least 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  As 
previously discussed, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2006); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

No disorder manifested by sleepwalking was identified at the 
veteran's service enlistment examination conducted in March 
1970.  Therefore, the presumption of soundness attaches, and 
the burden falls on VA to rebut that presumption by clear and 
unmistakable evidence.  

The September 1970 Naval Aptitude Board Report shows that 
service examiners concluded that the veteran's sleepwalking 
disorder pre-existed service and was not aggravated by such 
service.  The report further shows that the veteran reported 
a lifelong history of regularly walking in his sleep 
notwithstanding recent statements from the veteran and his 
mother that the onset of his sleepwalking occurred in 
service.  Certainly statements the veteran made 
contemporaneous to his service and given for the purpose of 
obtaining medical treatment are more probative than 
statements and testimony made years later in support of a 
claim for monetary benefits.  Indeed, the report reflects 
that the veteran read the report and chose not to submit a 
statement in his defense, so presumably, the history reported 
therein was an accurate reflection of statements he reported 
to the service examiners.  The veteran's in-service report of 
a lifelong history of sleepwalking does not in and of itself 
constitute clear and unmistakable evidence sufficient to 
rebut the presumption of soundness.  He is not competent to 
render either a diagnosis or a competent opinion regarding 
medical causation, and there are no pre-service medical 
records showing such a diagnosis.  It is very significant, 
however, that the conclusion of the service examiners is 
based on observations of the veteran and physical examination 
findings in conjunction with the history given by the 
veteran.  The service examiners were competent to determine 
whether the veteran's sleepwalking disorder pre-existed 
service and whether the disorder underwent a permanent 
increase in severity based on consideration of the medical 
and other evidence of record, to include the absence of any 
organic basis for the sleepwalking and the veteran's 
description of symptoms existing prior to service.  While the 
findings of the service examiners are not binding on the 
Board as to the issue of the veteran's entitlement to 
compensation benefits, the findings are accorded a 
significant amount of weight as they constitute 
contemporaneous evidence of the veteran's medical condition 
in service and various events that transpired during that 
period.  Moreover, the October 2004 VA examiner, after 
examining the veteran and reviewing the claims files, 
maintained that there was no evidence that the veteran's 
sleepwalking disorder was aggravated beyond its natural 
course by his military service.  In fact, the record contains 
no medical evidence suggesting that the disorder was 
aggravated by the veteran's military service and the veteran 
himself has not alleged that the disorder was aggravated by 
his military service.  Accordingly, the Board finds that the 
evidence clearly and unmistakably demonstrates that the 
veteran's sleepwalking disorder existed prior to his entrance 
onto active duty, and the evidence also clearly and 
unmistakably establishes that his sleepwalking disorder was 
not aggravated by his military service.  Accordingly, service 
connection for a sleepwalking disorder is not warranted.

As for entitlement to service connection for any other 
psychiatric disorder, post-service medical records show that 
the veteran has been diagnosed with various mood disorders.  
There is no medical evidence suggesting that the veteran 
manifested a psychosis within one year of his discharge from 
service or of a nexus between any currently present acquired 
psychiatric disorder and the veteran's military service.  
Moreover, the October 2004 VA examiner opined that the 
veteran's currently diagnosed psychiatric disorder was not as 
likely as not incurred in service.  The Board finds the VA 
examiner's opinion persuasive given that the service medical 
records are completely devoid of any complaints or findings 
of a mood disorder or any psychiatric disorder other than a 
sleep walking disorder.  

Accordingly, the Board finds that service connection for a 
psychiatric disability is not warranted. 


ORDER

Service connection for a psychiatric disability, to include a 
sleepwalking disorder, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


